Citation Nr: 1117132	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating greater than 10 percent and a rating greater than 30 percent from June 24, 2009 for service connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Review of the claims file reveals that the Veteran may have an organic disease involving memory loss.  This disability has not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to June 24, 2009, the Veteran's dysthymia manifested as mild or transient symptoms and was controlled by continuous medication; however, the evidence does not reflect that the symptoms have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  As of June 24, 2009, the Veteran's dysthymia causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, the evidence does not reflect that the symptoms have caused occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2010).

2.  The criteria for a rating in excess of 30 percent for dysthymic disorder from June 24, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered whether separate ratings are warranted for separate periods of time based on the facts found, a practice referred to as "staged ratings"  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran seeks an initial rating greater than 10 percent and a rating greater than 30 percent from June 24, 2009 for his service connected dysthymic disorder, rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433 (2010).  Under the rating schedule, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when the evidence demonstrates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when the evidence demonstrates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

One of many factors for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

GAF scores of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a GAF score is not determinative by itself.

A.  Initial Rating

In April 2004, a VA staff psychologist submitted a letter indicating that the Veteran suffered depressed mood, decreased interest in activities, low energy and fatigue, poor concentration, social withdrawal, and feelings of sadness, worry, and irritability.  She noted that these symptoms affect his self-care, interest in activities, ability to sustain work, and social functioning and that he was being treated with Celexa.  She did not elaborate about the impact of his symptoms on his occupational and social activities and did not note symptoms such as (for example) anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.  Consequently, the letter does not support the assignment of an increased rating.

In December 2004, the Veteran had a VA psychology assessment.  The examiner said he was fully oriented, well groomed, and had a euthymic mood.  The Veteran noted onset of memory loss dating back at least six years.  His memory loss causes him to miss appointments, lose keys, forget where he parks his car, and makes it difficult for him to learn new things.  He said he was diagnosed with depression four years prior but that he did not feel depressed.  The assessment results revealed low levels of depression and almost nonexistent levels of anxiety.  Overall the scores for anxiety, major depression, dysthymia, and depressive personality style were clinically insignificant.  

The diagnosis was alcohol-induced persisting dementia and alcohol dependence, sustained in partial remission.  The assessment revealed marked deficits with working memory, processing speed, visuospatial abilities, language, and executive functioning.  The examiner pointed out that large quantities of alcohol over a period of years can lead to atrophy of the brain, resulting in deficits in working memory, processing speed, and visuospatial abilities.  He found that the Veteran's history of alcohol consumption, including a 12 year period of drinking a pint of vodka and several beers daily, was an amount of alcohol sufficient to produce deficits associated with dementia.  A GAF of 55 was assigned.  

Unfortunately, this assessment does not support the assignment of an increased rating and actually provides highly probative evidence against this claim.  As noted above, the Veteran had an euthymic mood and said he did not feel depressed, indicating an improvement of symptoms.  The assessment found low levels of depression and almost nonexistent levels of anxiety.  While the Veteran reported memory loss, one of the criteria for an increased rating, the assessor specifically attributed the memory issues to the Veteran's history of alcohol abuse; he did not attribute the memory issues to his dysthymia.  Further, while a GAF of 55 was assigned, the assessor did not indicate whether the GAF was based upon symptoms of dysthymia, dementia, or alcohol abuse.  Thus, the GAF score cannot be the basis for an increased rating.  Consequently, the assessment does not support the assignment of an increased rating.

VA outpatient records, including a January 2007 record, indicate that the Veteran had stopped taking his medication for a period of time.  He was alert and oriented.  His mood was slightly anxious and depressed.  His affect was appropriate to his mood with no psychotic symptoms or suicidal or homicidal ideation.  His insight and judgment were fair.  The diagnosis was depressive disorder, dysthymia versus recovery of major depression.  Similar symptoms were noted in March, June and September 2007 and February 2008.  Additionally, in June 2007, the Veteran reported taking his grandson to summer school daily.  In April 2008, the Veteran reported increased subjective depression in the prior two months.  In July 2008, the Veteran reported additional stressors, such as financial issues and being the primary caretaker of his elderly mother.  

Unfortunately, these records also fail to support the assignment of an increased rating as the evidence fails to show symptoms of the severity to warrant a higher rating.  For example, the evidence shows no anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events) related to dysthymia.  Further, the symptoms did not interfere with his ability to care for his family members and did not cause occasional decrease in efficiency and intermittent periods of inability to perform tasks.  Thus, these records do not support the assignment of an increased rating.

In November 2008, the Veteran reported sleep problems, sleeping about four hours a night and waking unrefreshed.  He was fairly groomed, his mood was "okay" and he had slight impairment of immediate memory.  Insight and judgment were fair.  He stated that after his December 2004 psychology assessment, he followed up with his primary care physician who determined that he did not have dementia but that his alcohol consumption was the most likely factor contributing to memory impairment.  He reported that his daughter and grandson lived adjoining his house and that he was helping to raise his grandson.  In the assessment, the physician noted that the Veteran's memory impairment may be age related or normal for his age.  She did not relate the memory problems to dysthymia but recommended another psychology assessment and that he further reduce alcohol intake.  The Deputy Chief of Staff (DCS) reviewed her findings and indicated that while the Veteran exhibited deficiencies in memory, verbal learning, and arithmetic, he does not meet the criteria for dementia syndrome.  He said that sleep apnea, past and present alcohol use, and medications may contribute to the Veteran's deficits.  The DCS did not indicate a relationship between the cognitive deficits and dysthymia or a relationship between sleep apnea and dysthymia.  

Overall, the November 2008 records fail to support the assignment of an increased rating.  Specifically, the records fail to show anxiety, suspiciousness, panic attacks, chronic sleep impairment related to dysthymia, or mild memory loss related to dysthymia.  Further, the symptoms did not interfere with the Veteran's ability to care for his family members and did not cause occasional decrease in efficiency and intermittent periods of inability to perform tasks.  Therefore, these records do not support the assignment of an increased rating.

In December 2008, the Veteran had another neuropsychology assessment.  He reported worsening memory problems.  He was appropriately dressed and had appropriate affect.  The examiner stated that factors such as hypertension, diabetes mellitus, type II, pain, fatigue, and possible medication effects could be contributing to the Veteran's cognitive problems.  Testing revealed minimal depression, with fewer symptoms than reported in 1998, providing only more highly probative medical evidence against this claim.   

After performing the evaluation, the provider stated that the Veteran was functioning at the level of the December 2004 evaluation, if not better.  The examiner stated that the Veteran's subjective complaints of memory difficulties are largely unfounded as both his verbal and non-verbal memory were quite good.  His subjective complaints could be the result of poor attention.   The diagnosis was cognitive disorder; however, the examiner found that the etiology is unclear.  A GAF of 65 was assigned.

Based upon this report, the Board cannot find that a rating in excess of 10 percent is warranted.  The testing revealed minimal depression and failed to show evidence of anxiety, suspiciousness, panic attacks, chronic sleep impairment related to dysthymia, or mild memory loss related to dysthymia.  Further, the examiner found that the Veteran's subjective complaints of memory difficulties were largely unfounded.  Therefore, these records do not support the assignment of an increased rating.

Finally, the Veteran was treated on June 10 and 19, 2009.  The June 10 treatment record shows report of increased anxiety and memory loss.  Symptoms included poor hygiene; anxious, nervous mood; and fair to poor insight and judgment.  On June 19, the Veteran had slightly anxious and depressed mood.  Unfortunately, reviewing these records in light of the Veteran's symptoms throughout the pendency of his appeal, the Board finds that they continue to support only the currently assigned 10 percent rating as they fail to show evidence of anxiety, suspiciousness, panic attacks, chronic sleep impairment related to dysthymia, or mild memory loss related to dysthymia.

The Board considered the Veteran's statements; however, none address his symptomatology.  Accordingly, the Board finds that the Veteran's disability picture is best described as mild, transient symptoms controlled by continuous medication.  

Overall, the Board finds that the currently assigned initial 10 percent rating adequately encompasses the Veteran's symptoms of dysthymia prior to June 24, 2009.  The preponderance of the evidence is against the assignment of a disability rating higher than 10 percent, thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51.



B.  Increased Rating from June 24, 2009

The Veteran seeks a rating in excess of 30 percent from June 24, 2009, the date of his VA examination.  During the examination, he reported worrying about his memory loss.  He noted verbal and physical aggressiveness, fatigue, trouble sleeping, and chronic knee pain.  His said his symptoms are constant and lead to anger and frustration when he is unable to recall simple things.  He is quickly angered, which creates conflicts with others in personal and work settings.  He said he has suffered sleep troubles since 1994.

The Veteran worked as a mechanic for 28 years.  Relationships with co-workers and supervisors were good.  He has not worked since being laid off 15 years ago when his company closed.  

In this regard, the Board must find that this work history only provides highly probative evidence against this claim, clearly indicating a long work history with the ability to work with co-workers and supervisors without problems, a key competent of the rating criteria. 

The Veteran said his mental condition has caused difficulty concentrating and remembering appointments.  He feels fatigued and agitated most days.  The relationship with his daughter was described as being good and he rarely talks to people other than his daughter because of arguments.

The Veteran reported a history of alcohol abuse, the consequences of which include loss of memory, agitation, and irritability.  He noted continued daily consumption of alcohol.  His appearance and hygiene were not appropriate and he showed signs of neglect.  He had disturbance of motivation and mood, a flattened affect, and anxiety.  Testing revealed that he suffers depressed mood as often as several times per week with each episode lasting hours.  He said he feels depressed most days and when not depressed, he feels angry and agitated.  He lacks motivation and no longer finds enjoyment in activities and hobbies.

The Veteran reported having panic attacks more than once per week and that they are triggered when he cannot remember or find something.  For example, when he cannot find something, he feels sure that someone must have stolen it.  The examiner was suspicious of this example because the Veteran has no history of delusions or hallucinations and none were observed at the time of examination.  

The examiner noted the Veteran's difficulty understanding complex commands and frequent loss of train of thought.  His memory was moderately impaired and he has problems with retention of highly learned material and forgets to complete tasks, appointments, where he places things, and topics of conversation.

The diagnosis was dysthymic disorder, cognitive disorder, and alcohol dependence.  The examiner stated that depression and alcohol use intermingle and exacerbate the resulting symptoms of memory loss, irritability, and lack of interest; however the symptoms of each mental disorder can be delineated from each other.  The depression is more related to isolation and withdrawal while the extended abuse of alcohol is more directly responsible for memory loss.  He noted that extended abuse of alcohol has induced impairment of the Veteran's memory and ability to retain newly learned information.  A GAF of 52 was assigned, indicating moderate symptoms.

In the opinion, the examiner stated that the Veteran occasionally has some problems performing activities of daily living because of his short term memory impairments.  His lack of interest from depression leads to inconsistent self-care in grooming and hygiene.  He has difficulty establishing and maintaining work and social relationships because of his isolation and at times inappropriate social skills.  He has difficulty maintaining close personal relationships.  The examiner stated that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although he generally functions satisfactorily with routine behavior, self-care, and normal conversation.  His opinion is based upon the Veteran's depressed mood, anxiety, chronic sleep impairment, and mild memory loss such as forgetting names, directions or recent events.  The examiner noted he has difficulty with complex commands because of his cognitive impairment.

For the next higher rating, 50 percent, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only): flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In this case, the Board finds that the currently assigned 30 percent rating for dysthymia adequately addresses the Veteran's symptomatology.  While the Veteran exhibits some symptoms listed under the criteria for a 50 percent rating, the evidence does not show that the symptoms cause occupational and social impairment with reduced reliability and productivity.  Specifically, while he had flattened affect, his speech was normal.  The Veteran reported having panic attacks more than once per week; however, the examiner questioned the occurrence and symptoms of the reported panic attacks because he had no history of delusions or hallucinations.  The examiner noted disturbances of motivation and mood, anxiety, chronic sleep impairment, and mild memory loss, and that the symptoms only occasionally interfere with performance of activities of daily living as a result of short term memory impairments.  While memory loss and complaints related thereto appear to be the primary symptomatology, memory loss has been attributed to alcohol abuse, not depression or dysthymia.  Regardless, the memory impairments have been described as mild, and accordingly rate under the 30 percent criteria.   The Veteran is not service connected for the residuals of his history of alcohol abuse  

In addition, while the examiner noted difficulties with personal and social relationships, the Veteran indicated having a good relationship with his daughter and in the recent past, he cared for his mother and grandson.  Finally, and most probative, is the VA examiner's finding that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  He generally functions satisfactorily with routine behavior, self-care, and normal conversation.

The Board considered the Veteran's statements; however, none address his symptomatology.  Accordingly, the Board finds that the Veteran's disability picture is best described as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  Therefore, the Board finds that the disability picture more closely resembles the criteria for a 30 percent rating.  The preponderance of the evidence being against the claim, the appeal is denied.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects that his service-connected dysthymic disorder have had on his activities of daily living.  Quite simply, the Veteran does not demonstrate any aspects of dysthymic disorder not contemplated by the schedular criteria.  As such, there is no basis to refer this case for extra-schedular consideration.

As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  The Board further observes that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected dysthymic disorder at issue, which would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was afforded a VA medical examination as discussed above.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating greater than 10 percent and greater than 30 percent from June 24, 2009 for service connected dysthymic disorder is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


